UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1760


KIM L. ALLEN-PLOWDEN,

                   Plaintiff - Appellant,

             v.

NATIONAL HEALTHCARE OF SUMTER; CAROL BROWN,

                   Defendants - Appellees,

             and

BRENDA FLANAGAN; JEANIE S. CROTTS,

                   Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:07-cv-00420-JFA)


Submitted:    December 11, 2008              Decided:   December 15, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kim L. Allen-Plowden, Appellant Pro Se.          Jeffrey Andrew Lehrer,
FORD   &   HARRISON, LLP,   Spartanburg,         South   Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kim      L.    Allen-Plowden         appeals     the      district          court’s

order accepting the recommendation of the magistrate judge and

granting summary judgment in favor of her former employer and

dismissing her complaint alleging employment discrimination and

defamation.          This     court      reviews       a   district         court’s          order

granting summary judgment de novo, drawing reasonable inferences

in the light most favorable to the non-moving party.                                    Doe v.

Kidd, 501 F.3d 348, 353 (4th Cir. 2007), cert. denied, 128 S.

Ct. 1483 (2008). Summary judgment is proper “if the pleadings,

the     discovery      and     disclosure        materials       on        file,       and    any

affidavits      show      that     there    is    no    genuine       issue       as    to    any

material fact and that the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(c); see Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).                     We have reviewed the record

and find no reversible error.                    Accordingly, we affirm for the

reasons stated by the district court.                       Allen-Plowden v. Nat’l

Healthcare      of   Sumter,       No.     3:07-cv-00420-JFA          (D.S.C.          June    4,

2008).     We dispense with oral argument because the facts and

legal    contentions         are   adequately      presented          in    the     materials

before    the   court       and    argument      would     not    aid      the     decisional

process.

                                                                                       AFFIRMED



                                             2